       Case 1:19-cv-11552-RGS Document 36 Filed 09/29/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11552-RGS

                          PHILLIP CARRINGTON,
                                Petitioner

                                       v.

                COMMONWEALTH OF MASSACHUSETTS,
                         Respondent

             ORDER ON REPORT AND RECOMMENDATION
                   OF THE MAGISTRATE JUDGE

                             September 29, 2020

STEARNS, D.J.

      I agree with Magistrate Judge Cabell’s thorough and comprehensive

Report, specifically: (1) that Ground one of the Petition, alleging a failure of

the prosecution to present certain exculpatory evidence to the state grand

jury is at best an error of state law that this court has no jurisdiction to

correct; (2) that Ground two, even if deemed exhausted, is, as Magistrate

Judge Cabell notes, foreclosed by Colorado v. Connelly, 479 Mass. 157

(1986); (3) that Ground three, alleging an abuse of discretion on the part of

the trial court in admitting “prior bad acts” evidence was neither exhausted

in the state court proceedings nor a cognizable issue on federal habeas

review; and (4) that Ground four, the failure of the trial court to give a so-
          Case 1:19-cv-11552-RGS Document 36 Filed 09/29/20 Page 2 of 2



called Bowden instruction was neither exhausted nor cognizable on habeas

review. Consequently, the Recommendation is ADOPTED, and the petition

is DISMISSED with prejudice.1 Any request for the issuance of a Certificate

of Appealability pursuant to 28 U.S.C. § 2253 is DENIED, the court seeing

no meritorious or substantial basis supporting an appeal.        The Clerk is

instructed to enter the dismissal and close the case.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns__________
                                     UNITED STATES DISTRICT JUDGE




      1 The Commonwealth filed an Objection to any suggestion that it had
waived its exhaustion argument with respect to Ground two. Petitioner,
despite a grant of additional time to respond, did not file an objection.

                                       2
